EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (as hereinafter amended from time to time, this
“Agreement”) is made and entered into this 29th day of September, 2010 (the
“Effective Date”), by and among Sterling Jewelers Inc., a Delaware corporation
(the “Company”) and Michael W. Barnes (the “Executive”).
 
W I T N E S S E T H
 
WHEREAS, the Company is engaged in the business of operating a chain of retail
jewelry stores in the United States;
 
WHEREAS, the Company desires to employ the Executive as Chief Executive Officer
designate (“Chief Executive Designate”) of Signet from the Commencement Date (as
hereinafter defined) until January 29, 2011, and as Chief Executive Officer of
Signet effective as of January 30, 2011 (the “Group Chief Executive”) and to
enter into an employment agreement embodying the terms of such employment; and
 
WHEREAS, the Company is a wholly-owned subsidiary of Signet Jewelers Limited, a
Bermuda corporation (“Signet,” and, together with its subsidiaries, the “Signet
Group”), which for purposes of this Agreement is an affiliate of the Company;
and
 
WHEREAS, in connection with accepting such employment, the Executive has agreed
to relocate himself and his family from Dallas, Texas to Akron, Ohio; and
 
WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:
 
Agreement
 
1. Employment Term.  The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for the period commencing on December 1, 2010
(the “Commencement Date”) and ending on January 31, 2014, subject to earlier
termination in accordance with the terms of this Agreement (the “Term of
Employment”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2. Position.
 
(a) During the Term of Employment, the Executive shall serve as Chief Executive
Designate until January 29, 2011, and as the Group Chief Executive as of January
30, 2011.  The Executive shall report through the Chairman of the Board of
Directors of Signet (the “Board”) to the Board and shall have such duties and
authority, consistent with such positions, as may be assigned from time to time
by the Board.  For so long as the Executive serves as the Group Chief Executive
during the Term of Employment, the Executive shall, subject to the provisions of
the Bylaws of Signet, also serve as a member of the Board and shall, if
requested by the Company, also serve as a member of the board of directors of
any of Signet’s or the Company’s subsidiaries without additional compensation.
 
(b) The Executive will devote his full business time and best efforts to the
performance of the Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude the Executive from accepting appointment to or to
continue to serve on any board of directors or trustees of any charitable or
educational  organization or from engaging in other charitable, civic and
professional activities; or, subject to the prior approval of the Board, in its
sole discretion, from accepting appointment to any board of directors of any
business entity; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of the Executive’s
duties hereunder or conflict with Sections 11 or 12.
 
3. Base Salary.  During the Term of Employment, the Company shall pay the
Executive a base salary at the annual rate of $1,050,000, payable in
installments in accordance with the Company’s payroll practices as in effect
from time to time, subject to applicable deductions and withholding.  The
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”  The Compensation Committee of the Board (the
“Compensation Committee”) shall review the Executive’s Base Salary (together
with other elements of remuneration) on an annual basis to ensure continued
compliance with the Board’s compensation policy, with changes to Base Salary, if
any, to become effective on April 1 of the applicable year following such annual
review; provided, that the Compensation Committee shall not reduce the Base
Salary unless there is a comparable reduction in the base salaries of other
named executive officers of Signet.
 
4. Annual Bonus.  Beginning February 1, 2011, with respect to each full fiscal
year during the Term of Employment, the Executive shall be eligible to earn an
annual cash bonus award (the “Annual Bonus”) in accordance with the annual bonus
plan then in effect for executive officers of Signet, as approved by the
Compensation Committee or its designee.  The amount of the Executive’s Annual
Bonus for achievement of “target” level performance objectives shall be equal to
one hundred percent (100%) of the Executive’s Base Salary (the “Target
Bonus”).  The Executive’s
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Annual Bonus may be less than the Target Bonus upon achievement of lesser
performance objectives than target level and greater than the Target Bonus upon
achievement of greater performance objectives than target performance, up to two
hundred percent (200%) of the Executive’s Base Salary.  The Annual Bonus, if
any, shall be paid to the Executive in a lump sum during the period commencing
on the 15th of April and ending on the 31st of May following the end of the
applicable fiscal year of Signet.
 
5. Long Term Incentive Plan.  During the Term of Employment, the Executive shall
be eligible to participate in the long-term incentive plan then in effect as
approved by the Compensation Committee or its designee (the “Long Term Incentive
Plan”) with a payment for a three-year performance period (each, a “Performance
Cycle”) at “target” level performance equal to $3,250,000 (and a maximum of
$4,875,000) to be comprised of equity-based awards (or as otherwise determined
in the sole discretion of the Compensation Committee) to be paid upon the
conclusion of a Performance Cycle in accordance with the Long Term Incentive
Plan.  The amount of any such Long Term Incentive payment shall be paid in
accordance with the terms of the Long Term Incentive Plan.  If the Compensation
Committee so approves, a Performance Cycle under the Long Term Incentive Plan
shall commence annually.
 
6. Employee Benefits.
 
(a) During the Term of Employment, the Executive shall be entitled to
participate in all of the Company’s health, life and disability insurance and
other welfare, and retirement, savings, deferred compensation and fringe
employee benefit plans, as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
senior executives of the Company.  The Executive shall be entitled to not less
than five weeks of paid vacation each year and otherwise shall be subject to the
Company’s vacation policies applicable to senior executives.
 
(b) During the Term of Employment, the Executive shall be entitled to
participate in the Company’s deferred compensation plan as in effect from time
to time (the “Deferred Compensation Plan”).  To the extent the Executive elects
to participate in the Deferred Compensation Plan, he shall be entitled to
receive a Company matching contribution equal to fifty percent of the first ten
percent of eligible compensation deferred by the Executive.
 
7. Relocation Expenses.  In consideration of the Executive’s agreement to
relocate himself and his family to Akron, Ohio, for a period of six months
following the Commencement Date, the Company shall reimburse or pay on behalf of
the Executive the expenses listed below that are actually incurred by the
Executive promptly upon presentation by the Executive to the Company of written
invoices, expense statements or such other written supporting information as the
Company may require, all in accordance with the Company’s Relocation Policy (the
“Relocation Policy”):
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(a) the cost of a temporary residence for the Executive in Ohio;
 
(b) the cost of up to 48 round trips between Dallas, Texas and Akron, Ohio for
the Executive, his spouse and/or his children;
 
(c) the closing costs on the acquisition of the Executive’s new home in Ohio;
and
 
(d) all relocation and moving expenses of the Executive and the Executive’s
family.
 
The Executive shall be entitled to an additional amount (the “Gross-up Payment”)
such that, after reduction for all federal, state and local income taxes, if
any, payable by the Executive in respect of the reimbursement by the Company of
an expense described in this Section 7 (each, a “Covered Expense”) and the
Gross-up Payment, the Executive shall retain an after-tax amount equal to such
Covered Expense.  For purposes of this Section 7, the federal, state and local
income taxes payable by the Executive in respect of a reimbursement by the
Company to the Executive of a Covered Expense or Gross-up Payment shall be
determined utilizing the actual tax rates applicable to the Executive in the
state and locality of the Executive’s residence.  Any Gross-up Payment shall be
made no later than the end of the calendar year next following the calendar year
in which the Executive remits the related tax.
 
8. Make-Whole Payment.
 
(a) On the Commencement Date, the Company shall make a lump sum cash payment to
the Executive equal to $641,666, which amount represents the portion of the 2010
Fossil, Inc. annual bonus that the Executive forfeited in connection with his
termination of employment with Fossil, Inc.
 
(b) On the Commencement Date or as soon as practicable thereafter subject to
Signet’s blackout periods as determined in accordance with Signet’s Code for
Securities Transactions, the Company shall take the following actions:
 
(i) The Company shall grant the Executive non-qualified stock options to
purchase common shares of Signet (“Shares”), as determined by the Board in its
sole discretion, with a Black-Scholes value equal to the aggregate spread (i.e.,
the excess, if any, of the fair market value per share over the grant price) of
the outstanding unvested Fossil, Inc. stock appreciation rights held by the
Executive as of the date the Executive terminated employment with Fossil,
Inc.  The stock options will have a term and vesting conditions that are
substantially similar to the term and vesting conditions of such Fossil, Inc.
stock appreciation rights, and such other terms and conditions as are consistent
with the Signet Omnibus Incentive Plan (the “Omnibus Plan”).
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(ii) The Company shall grant the Executive restricted Shares with an aggregate
Fair Market Value (as defined in accordance with the Omnibus Plan) equal to the
aggregate fair market value of all outstanding restricted shares of common stock
of Fossil, Inc., held by the Executive as of the date the Executive terminated
employment with Fossil, Inc.  The restricted Shares will have vesting conditions
that are substantially similar to the vesting conditions of such Fossil, Inc.
restricted shares, and such other terms and conditions as are consistent with
the Omnibus Plan.
 
(c)           For purposes of this Section 8, “fair market value” shall mean the
average of the high and low closing prices of a share of Fossil, Inc. common
stock, as reported on the NASDAQ Stock Market for the date of such termination
(or, if no such prices are reported, the immediately preceding date upon which
such prices are reported).  The Executive shall provide the Company with the
applicable documents governing his Fossil, Inc. equity awards described in this
Section 8 to the extent reasonably necessary to determine the terms and
conditions of the Share awards described in this Section 8.
 
(d)           The equity grants set forth in Section 8(b) shall not be subject
to the Share Ownership Requirement set forth in Section 16(a) of this Agreement;
provided, that if the Executive chooses to hold all or any portion of the Shares
granted to the Executive (or received upon the exercise of stock options) under
this Section 8, such Shares shall count towards the Share Ownership Requirement.
 
9. Business Expenses. During the Term of Employment, the Executive shall be
reimbursed by the Company for reasonable business expenses incurred by the
Executive in the performance of the Executive’s duties hereunder, in accordance
with Company policies and subject to timely submission of reimbursement
requests.
 
10. Termination.  The Executive’s employment hereunder may be terminated by
either Party at any time and for any reason on at least 90 days’ advance written
notice (other than upon the Executive’s death or upon a termination for Cause,
which may be effective immediately).  Notwithstanding any other provision of
this Agreement, the provisions of this Section 10 exclusively shall govern the
Executive’s rights upon termination of employment with the Company and its
affiliates.
 
(a) Termination By the Company For Cause or Resignation By the Executive Without
Good Reason.
 
(i) If the Executive’s employment hereunder is terminated by the Company for
Cause (as defined below) or by the Executive’s resignation without Good Reason
(as defined below), the Executive shall be entitled to receive solely the
following:
 
(A)           Base Salary and accrued and unused vacation through the date of
termination in accordance with the Company’s normal payroll practices; and
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(B)           any Annual Bonus or Long Term Incentive Plan payment that has been
earned by the Executive for a completed fiscal year (or with respect to a Long
Term Incentive Plan payment, a completed Performance Cycle) ending prior to the
effective date of the Executive’s date of termination but which remains unpaid
as of such date (the amounts described in clauses (A) and (B) being referred to
as the “Accrued Rights”); and
 
(C)           a lump sum amount equal to the Target Bonus for the fiscal year of
termination, which amount shall be pro-rated based on the number of calendar
days that shall have elapsed since the beginning of the applicable fiscal year
and ending on the date of termination.
 
(ii) For purposes of this Agreement, “Cause” shall mean (A) fraud, embezzlement,
gross insubordination or any act of moral turpitude or misconduct, in each case,
on the part of the Executive; (B) conviction of or the entry of a plea of nolo
contendere by the Executive for any felony; or (C) (x) a material breach by the
Executive of his duties, responsibilities or obligations under this Agreement,
or (y) the willful failure or refusal by the Executive to perform and discharge
a specific lawful directive issued to Executive by the Board within a reasonable
period of time, not to be less than five (5) business days, following written
notice thereof to the Executive by the Company or the Board.
 
(iii) For purposes of this Agreement, “Good Reason” shall mean without the
Executive’s prior written consent: (A) any material reduction in his target or
maximum potential annual compensation opportunities; (B) any diminishment in the
Executive’s title, principal responsibilities or basic reporting relationships;
(C) any requirement that the Executive relocate his principal place of
employment by more than fifty miles from Akron, Ohio; or (D) a material breach
by the Company of its obligations to the Executive under this Agreement, which
breach remains uncured for thirty days following written notice thereof provided
by the Executive to the Company.
 
(b) Termination By the Company Without Cause, Resignation by the Executive for
Good Reason or Automatic Termination Upon the Executive’s Death.
 
(i) If the Executive’s employment hereunder is terminated by the Company without
Cause, if the Executive resigns for Good Reason, or if the Executive’s
employment terminates automatically upon the Executive’s death, the Executive
(or his beneficiary or estate) shall be entitled to receive solely the following
in addition to the Accrued Rights, subject to the Executive’s continued
compliance with the provisions of Sections 11 and 12:
 
(A)           continued payment of Base Salary for twelve months following the
date of the Executive’s termination (paid in accordance with
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
the Company’s normal payroll practices as in effect on the date of such
termination); and
 
(B)           a lump sum amount equal to the Target Bonus for the fiscal year in
which the Executive’s termination occurred, payable in accordance with Section 4
hereof; and
 
(C)           a lump sum amount equal to the sum (if applicable) of the Long
Term Incentive Plan payment (or payments, if applicable) in respect of each
then-ongoing Performance Cycle under the Long Term Incentive Plan as of the date
of termination, with the amount to be paid in respect of each Performance Cycle
calculated based on actual performance for any completed fiscal year during the
Performance Cycle and assuming that target performance was attained for the
fiscal year of termination, pro-rated based on the number of calendar days that
have elapsed since the beginning of the applicable fiscal year through the date
of termination, payable in accordance with Section 5 hereof; and
 
(D)           for twelve months following the date of termination, continued
group medical coverage for the Executive and the Executive’s eligible dependents
upon the same terms as provided to senior executive officers of the Company and
at the same cost to the Executive and the same coverage levels as in effect
immediately prior to such termination of employment (except to the extent such
cost and coverage would have changed if the Executive had remained employed);
provided, that such continued group medical coverage shall cease upon the
Executive becoming employed by another employer and eligible for substantially
similar coverage, as applicable, with such other employer; and
 
(E)           any stock options or restricted Shares granted to the Executive
under Section 8(b) of this Agreement that are unvested as of immediately prior
to the date of termination shall immediately become fully vested on such date.
 
For the avoidance of doubt, all payments under this Section 10(b) shall cease
upon the Executive’s breach of the provisions of Sections 11 and 12 of this
Agreement.
 
(c) Termination Following a Change of Control.
 
(i) If a Change of Control occurs and the Executive resigns for Good Reason
following the effective date of such Change of Control, the Executive shall be
entitled to receive solely the following in addition to the Accrued Rights,
subject to the Executive’s continued compliance with the provisions of Sections
11 and 12:
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(A)           continued payment of Base Salary for twelve months following the
effective date of the Executive’s resignation (paid in accordance with the
Company’s normal payroll practices as in effect on the date of such
resignation); and
 
(B)           a lump sum amount equal to the Target Bonus for the fiscal year in
which the Executive’s termination occurred, payable in accordance with Section 4
hereof; and
 
(C)           a lump sum amount equal to the sum (if applicable) of the Long
Term Incentive Plan payment (or payments, if applicable) in respect of each
then-ongoing Performance Cycle under the Long Term Incentive Plan as of the date
of termination, with the amount to be paid in respect of each Performance Cycle
calculated based on actual performance for any completed fiscal year during the
Performance Cycle and assuming that target performance was attained for the
fiscal year of termination, pro-rated based on the number of calendar days that
have elapsed since the beginning of the applicable fiscal year through the date
of termination, payable in accordance with Section 5 hereof; and
 
(D)           for twelve months following the date of resignation, continued
group medical coverage for the Executive and the Executive’s eligible dependents
upon the same terms as provided to senior executive officers of the Company and
at the same cost to the Executive and the same coverage levels as in effect
immediately prior to such resignation of employment (except to the extent such
cost and coverage would have changed if the Executive had remained employed);
provided, that such continued group medical coverage shall cease upon the
Executive becoming employed by another employer and eligible for substantially
similar coverage, as applicable, with such other employer; and
 
(E)           any stock options or restricted Shares granted to the Executive
under Section 8(b) of this Agreement that are unvested as of immediately prior
to the date of resignation shall immediately become fully vested on such date.
 
(ii) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following events: (A) the sale or disposition, in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company to any person or group (such terms within the meaning
of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended);
(B) the sale or disposition of more than 50% of the value or voting power of the
capital stock of Signet or the Company to any unrelated third party; or (C) the
consummation of any merger or consolidation of the Company or Signet with an
unrelated third party (it being understood that a capital reconstruction or
reorganization of Signet approved by the Board of Directors of Signet would not
constitute such a transaction) that results in a
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
change in the Board of Directors of Signet such that the individuals who
constitute the Board of Directors of Signet at any time within the twelve-month
period ending immediately prior to such transaction (together with any new
directors whose election by such Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors of the Company, then still in office, who were directors at the
beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
resulting board of directors immediately following the transaction.
 
For the avoidance of doubt, all payments under this Section 10(c) shall cease
upon the Executive’s breach of the provisions of Sections 11 and 12 of this
Agreement.
 
(d) Notice of Termination.  Any purported termination of employment by the
Company or by the Executive (other than due to the Executive’s death) shall be
communicated by written Notice of Termination to the other Party hereto in
accordance with Section 18(f) hereof.
 
(e) Board/Committee Resignation.  Upon termination of the Executive’s employment
for any reason, the Executive agrees to resign at the direction of the Board, as
of the date of such termination and to the extent applicable, from the Board
(and any committees thereof) and the Board of Directors (and any committees
thereof) of any of the Company’s subsidiaries or affiliates.
 
(f) Waiver and Release; Timing of Payments.  Notwithstanding anything herein to
the contrary, as a condition precedent to receiving any payments under this
Section 10 (other than those amounts already accrued prior to the date of
termination, including the Accrued Rights), Executive shall have executed,
within twenty-one days, or if required for an effective release, forty-five
days, following the Executive’s termination of employment, a waiver and release
in substantially the form attached hereto as Exhibit A (the “Release”), which
Release may be updated by the Company from time to time to reflect changes in
law, and the seven-day revocation period of such Release shall have
expired.  Subject to Section 14(b) and the execution of the Release pursuant to
this Section 10(f), all payments under this Section 10 shall be payable as
described above; provided, that the first payment shall be made on the sixtieth
day after the Executive’s termination of employment, and such first payment
shall include payment of any amounts that would otherwise be due prior thereto.
 
11. Confidentiality; Ownership of Developments.
 
(a) During the Term of Employment and for any time thereafter, the Executive
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business (as defined below) of the Company and of any of the
subsidiaries or affiliates of the Company, any trade secrets, confidential or
proprietary information and documents or materials owned, developed or possessed
by the Company or any of the subsidiaries or affiliates of the Company
pertaining to the Business of the Company or
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
any of the subsidiaries or affiliates of the Company; provided that such
information referred to in this Section 11(a) shall not include information that
is or has become generally known to the public or the jewelry trade without
violation of this Section 11.
 
(b) The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Executive may create, make, develop or acquire during the Term of
Employment (collectively, the “Developments”) are works made for hire and shall
remain the sole and exclusive property of the Company and its subsidiaries and
affiliates and the Executive hereby assigns to the Company all of his right,
title and interest in and to all such Developments.  Notwithstanding any
provision of this Agreement to the contrary, “Developments” shall not include
any Works that do not relate to the Business or planned business of the Company
or any of the subsidiaries or affiliates of the Company.
 
(c) For purposes of this Agreement, “Business” shall mean the operation of a
retail jewelry business that sells to the public jewelry, watches and associated
services.
 
(d) The provisions of this Section 11 shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.
 
12. Covenants Not to Solicit and Not to Compete.  The Executive agrees that
during his employment with the Company and for a period of one year commencing
upon termination of the Executive’s employment, the Executive shall not,
directly or indirectly, without the prior written consent of the Company:
 
(a) solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate his or her employment or engagement with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes; or
 
(b) directly or indirectly own, manage, control, invest or participate in any
way in, consult with or render services to or for any person or entity (other
than for the Company or any of the subsidiaries or affiliates of the Company)
which is primarily engaged in the retail jewelry business (“primarily” meaning
having a product mix consisting of 25% or more jewelry sales per year);
provided, however, that the restrictions of this Section 12(b) shall not extend
to the ownership, management or control of a retail jewelry business by the
Executive following the termination of employment provided that such activity is
no less than five miles distant from any retail
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
jewelry store of Signet at the time of such termination of employment; provided
that notwithstanding the foregoing, the Executive shall be entitled to own up to
1% of any class of outstanding securities of any company whose common stock is
listed on a national securities exchange or included for trading on the NASDAQ
Stock Market.
 
13. Specific Performance.  The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique and extraordinary character
and, in connection with such services, the Executive will have access to
confidential information vital to the Business of the Company and the
subsidiaries and affiliates of the Company.  By reason of this, the Executive
consents and agrees that if the Executive violates any of the provisions of
Sections 11 or 12 hereof, the Company and the subsidiaries and affiliates of the
Company would sustain irreparable injury and that monetary damages will not
provide adequate remedy to the Company and that the Company shall be entitled to
have Sections 11 or 12 specifically enforced by any court having equity
jurisdiction.  Nothing contained herein shall be construed as prohibiting the
Company or any of the subsidiaries or affiliates of the Company from pursuing
any other remedies available to it for such breach or threatened breach,
including, without limitation, the recovery of damages from the Executive or
cessation of payments hereunder without requirement for posting a bond.  The
provisions of this Section 13 shall survive any termination of employment.
 
14.Section 409A.
 
(a) The intent of the parties is that payments and benefit under this Agreement
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  If the Executive notifies the
Company that the Executive has received advice of tax counsel of a national
reputation with expertise in Section 409A that any provision of this Agreement
(or of any award of compensation, including equity compensation or benefits)
would cause the Executive to incur any additional tax or interest under Section
409A (with specificity as to the reason therefor) or the Company independently
makes such determination, the Company shall, after consulting with the
Executive, reform such provision to try to comply with Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A.  To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Section 409A.
 
(b) A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing for the payment of any amounts or benefits
that are considered nonqualified deferred compensation under Section 409A upon
or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
prior to a “separation from service” would violate Section 409A.  For purposes
of any such provision of this Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  If the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then, notwithstanding any other provision herein,
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
prior to the date which is the earlier of (A) the expiration of the six-month
period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”).  Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 14(b) (whether they would have otherwise been payable in a
single lump sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum on the first business day following
the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
(c) (i) All expenses or other reimbursements as provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive; (ii) no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchanged for another benefit.
 
(d) For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
(e) Nothing contained in this Agreement shall constitute any representation or
warranty by the Company regarding compliance with Section 409A.  Subject to the
above provisions of this Section 14, (i) the Company has no obligation to take
any action to prevent the assessment of any additional income tax, interest or
penalties under Section 409A on any person and (ii) the Company, its
subsidiaries and affiliates, and each of their employees and representatives
shall not have any liability to the Executive with respect thereto.
 
15. Directors and Officers Insurance.  During the Term of Employment, the
Company shall keep in force for the Executive coverage under a directors and
officers liability insurance policy, such coverage to be at a level no less than
that maintained for substantially all of the executive officers of the Company
or Signet
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(during the period the Executive is an executive officer of Signet) and
substantially all of the members of the Board of Directors Signet (during any
period the Executive is a member of the Board of Directors of Signet).
 
16. Compliance with Board Policies.
 
(a)  Over the course of the five-year period commencing on the Commencement
Date, the Executive shall be required to build a holding of Shares equal to at
least five times his Base Salary (the “Share Ownership Requirement”).  Until the
Share Ownership Requirement has been achieved, subject to Section 8(d), the
Executive shall be required to hold all Shares (i) received upon exercise of
stock options or stock appreciation rights, as the case may be, under the
Company’s equity plans (other than the minimum number of Shares required to pay
the related tax) and (ii) pursuant to which the applicable restrictions have
lapsed, in the case of restricted Shares granted under the Company’s equity
plans (other than the minimum number of Shares required to pay the related
tax).  For the avoidance of doubt, once the Share Ownership Requirement is
achieved at any given Share price, such requirement shall be considered
satisfied, notwithstanding any subsequent change in Share price.  The Share
Ownership Requirement is to be required for so long as the Executive is the
Chief Executive Designate or the Group Chief Executive, as applicable.
 
(b)  The Executive shall be subject to the written policies of the Board
applicable to executives, including without limitation any Board policy relating
to claw back of compensation, as they exist from time to time during the
Executive’s employment by the Company.
 
17. Governing Law; Jurisdiction.
 
(a)  This Agreement shall be subject to, and governed by, the laws of the State
of Ohio applicable to contracts made and to be performed therein, without regard
to conflict of laws principles thereof.
 
(b)  Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio.  The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio
law.  Each Party irrevocably waives any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such court and any claim that such suit, action, or proceeding brought in
such court has been brought in an inconvenient forum and agrees that service of
process in accordance with the foregoing sentences shall be deemed in every
respect effective and valid personal service of process upon such Party.
 
18. Miscellaneous.
 
(a)  Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
the Company.  There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein.  This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
 
(b) No Waiver.  The failure of a Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
Party’s rights or deprive such Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
(c) Severability.  The provisions of this Agreement are severable and the
invalidity, illegality or unenforceability of any one or more provisions shall
not affect the validity, legality or enforceability of any other provision.  In
the event that a court of competent jurisdiction shall determine that any
provision of this Agreement or the application thereof is unenforceable in whole
or in part because of the duration or scope thereof, the parties hereto agree
that said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.
 
(d) Assignment.  This Agreement and all of the Executive’s rights and duties
hereunder shall not be assignable or delegable by the Executive.  Any purported
assignment or delegation by the Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a person or entity which is an affiliate of the
Company or a successor in interest to substantially all of the business
operations of the Company.  Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.
 
(e) Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death, all amounts payable to the Executive that are
then unpaid, including pursuant to Section 10, shall be paid to the Executive’s
beneficiary designated by him in writing to the Company or, in the absence of
such designation, to his estate.
 
(f) Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either Party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
If to the Company:
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Fax: (330) 668-5191
Attn:  Chief Financial Officer
 
with copies to:
 
Signet Jewelers Limited
15 Golden Square
London, W1F 9JG
Fax:  44(207) 734-9376
Attn:  Mark A. Jenkins


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153-0119
Fax:  (212) 310-8007
Attn:  Amy M. Rubin


 
If to the Executive:
 
To his last address set forth on the payroll records of the Company


(g) Executive Representation.  The Executive hereby represents to the Company
that the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
employment agreement or other agreement or policy to which the Executive is a
party or otherwise bound.
 
(h) Cooperation.  The Executive shall provide the Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during the Executive’s
employment hereunder.  This provision shall survive any termination of this
Agreement.
 
(i) Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
(j) Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
[signatures on following page]
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
 


 

  STERLING JEWELERS INC.          
 
By:
/s/                        Name:          Title:             

 
 
 
 

  EXECUTIVE          
 
 /s/      Michael W. Barnes   

 
 
 


 
 


 

 
16

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE
 


 
This RELEASE (“Release”) dated as of ___________, 20__ between Sterling Jewelers
Inc., a Delaware corporation (the “Company”), and Michael W. Barnes (the
“Executive”).
 
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated _____, 2010 (the “Employment Agreement”); and
 
WHEREAS, the Executive's employment with the Company has terminated effective
______ __, 20__ (“Termination Date”);
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
 
1. Capitalized terms not defined herein shall have the meaning as defined under
the Employment Agreement.
 
2. In consideration of the Executive’s release under Paragraph 3 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section 10, as applicable, of the Employment Agreement, which is
attached hereto and made a part hereof.
 
3. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including,
without limitation, any tort and/or contract claims, common law or statutory
claims, claims under any local, state or federal wage and hour law, wage
collection law or labor relations law, claims under any common law or other
statute, claims of age, race, sex, sexual orientation, religious, disability,
national origin, ancestry, citizenship, retaliation or any other claim of
employment discrimination, including under Title VII of the Civil Rights Acts of
1964 and 1991, as amended (42 U.S.C. §§ 2000e et seq.), Age Discrimination in
Employment Act, as amended (29 U.S.C. §§ 621, et seq.); the Americans with
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. 701 et seq.), the Family and Medical Leave Act (29 U.S.C. §§ 2601 et
seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Employee
Retirement Income Security Act of 1974 (29 U.S.C. §§ 1001 et seq.) and any other
law (including any state or local law or ordinance) prohibiting employment
discrimination or relating to employment, retaliation in employment, termination
of employment, wages, benefits or otherwise. If any arbitrator or court rules
that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
not to seek or accept any money damages or any other relief upon the filing of
any such administrative or judicial charges or complaints.  The Executive
relinquishes any right to future employment with the Company and the Company
shall have the right to refuse to re-employ the Executive, in each case without
liability of the Executive or the Company.  The Executive acknowledges and
agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.
 
4. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 3 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
pursuant to Section 2 of this Release or any Standard Entitlements (as defined
in the Employment Agreement) to which the Executive is entitled under the
Employment Agreement, or (iii) with respect to the Executive’s rights as a
shareholder of the Company, Signet or any of their subsidiaries.
 
5. Executive acknowledges that pursuant to the Release set forth in Paragraph 3
above, Executive is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that Executive’s waiver
and release of such rights is knowing and voluntary.  Executive acknowledges
that the consideration given for the ADEA waiver and release under this
Agreement is in addition to anything of value to which Employee was already
entitled.
 
(a) Executive further acknowledges that he has been advised by this writing
that:
 
(i) Executive should consult with an attorney prior to executing this Release
and has had an opportunity to do so;
 
(ii) Executive has up to twenty-one (21) days within which to consider this ADEA
waiver and release;
 
(iii) Executive has seven (7) days following Executive’s execution of this
Agreement to revoke this ADEA waiver and release, but only by providing written
notice of such revocation to the Company in accordance with the “Notices”
provision in Section 9 of the Employment Agreement;
 
(iv) the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and
 
(v) the twenty-one (21) day period set forth above shall run from the date
Executive receives this Release.  The Parties agree that any modifications made
to this Agreement prior to its execution shall not restart, or otherwise affect,
this twenty-one day (21) period.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
 
(b)           It is the intention of the parties in executing this Release that
this Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
 
6.   This Release shall become effective on the first (1st) day following the
day that this Release becomes irrevocable under Paragraph 5.  All payments due
to the Executive shall be payable in accordance with the terms of the Employment
Agreement.
 


 
[remainder of page intentionally blank]
 


 
 


 

 
19

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 


 

  STERLING JEWELERS INC.          
 
By:
/s/                        Name:          Title:             

 
 
 
 

  MICHAEL W. BARNES          
 
 /s/   

 
 
 
 
 
 


 

 
20

--------------------------------------------------------------------------------

 



 
 